Citation Nr: 0614378	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for sleep apnea.  

2.  Entitlement to an effective date earlier than July 25, 
2002, for the award of service connection for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and November 2004 rating decisions of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the May 2003 rating decision, the 
RO granted service connection for sleep apnea and assigned a 
50 percent evaluation, effective December 9, 2002.  In the 
November 2004 rating decision, the RO determined that clear 
and unmistakable error had been committed in an October 2002 
rating decision, which had failed to grant service connection 
for allergic rhinitis at that time.  It granted service 
connection for allergic rhinitis and assigned a 
noncompensable evaluation, effective July 25, 2002.  


FINDINGS OF FACT

1.  The veteran's sleep apnea does not result in chronic 
respiratory failure, carbon dioxide retention, cor pulmonale, 
or the need for a tracheotomy.   

2.  A statement received from the veteran on March 14, 2002, 
could reasonably be construed as an informal claim for 
service connection for allergic rhinitis.  

3.  There was no claim, informal claim, or written intent to 
file a claim for service connection for allergic rhinitis 
prior to March 14, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for sleep apnea are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 
4.7, 4.97, Diagnostic Code 6847 (2005).   

2.  The criteria for an effective date of March 14, 2002, for 
the award of service connection for allergic rhinitis have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 and January 2005 letters, which 
addressed the claims on appeal.  Following the issuance of 
each of these letters, the RO readjudicated the claim by 
issuing a supplemental statement of the case in December 2004 
for the increased-rating claim and one in July 2005 for the 
earlier-effective-date claim.  In each of the letters, the 
veteran was told of the evidence necessary to substantiate 
her claims.  There are other letters of records that also 
provided this notice.  See letters issued in January 2003, 
December 2003, and April 2004.  The veteran is aware of the 
kind of evidence necessary to substantiate both of her 
claims.  For example, she asserts that her service-connected 
sleep apnea is worse than the 50 percent evaluation 
contemplates.  She has made arguments as to why she is 
entitled to an earlier effective date for the award of 
service connection for allergic rhinitis and has provided a 
medical record dated prior to July 2002 to substantiate her 
allegation.  Both of her arguments, if true, would 
substantiate her claims.  

As to informing the veteran of which information and evidence 
she was to provide to VA, which information and evidence VA 
would attempt to obtain on her behalf and informing her that 
she should submit any evidence in her possession that 
pertained to the claim, in the letters mentioned above, VA 
informed the veteran that it would obtain relevant records 
from any federal agency, such as VA facilities and the Social 
Security Administration.  It also stated it would make 
reasonable efforts to obtain relevant evidence not held by a 
federal agency, such as private medical records, employment 
records, or records from other state and local government 
agencies.  Finally, it told her to submit any evidence in her 
possession that pertained to the claims.  

In a recent Court case, the Court held that a service-
connection claim that provides for disability-compensation 
benefits consists of the following five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA requires notice to a claimant of how a VA service 
connection claim may be substantiated as to all five elements 
of such a claim, including degree of disability and effective 
date of disability.  Since the RO assigned the 50 percent 
disability rating for the service-connected disability, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, supra.  The other 
issue involves an effective date, and the RO has explained in 
the March 2005 and July 2005 how effective dates are 
assigned.  Thus, the duty has been met.  Id.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records and military medical 
facility records.  The veteran has not indicated having 
received any private medical treatment.  VA has also provided 
the veteran with examinations in connection with her 
increased-rating claim.  VA did not provide her with an 
examination in connection with her claim for an earlier 
effective date, but effective dates are determined based upon 
evidence in the claims file.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

II.  Sleep Apnea

The veteran seeks an initial rating in excess of 50 percent 
for her sleep apnea.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's sleep apnea is currently rated under Diagnostic 
Code 6847, which offers only one additional schedular rating 
in excess of 50 percent.  Under this Diagnostic Code, a 100 
percent (total) rating is warranted for sleep apnea which 
results in chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requiring a tracheotomy.  38 
C.F.R. § 4.97, Diagnostic Code 6847 (2005).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased initial rating for the veteran's sleep apnea, 
and her claim must be denied.  The evidence of record fails 
to demonstrate chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or the need for a 
tracheotomy, as would warrant a higher rating.  For example, 
when the veteran was examined in August 2002, the examiner 
stated that examination of the respiratory system was clear 
to auscultation and percussion.  The chest was symmetrical 
with bilaterally equal expansion.  Respiratory labor was 
unlabored.  The examiner even concluded that the veteran's 
sleep apnea was 50 percent disabling.  

VA treatment records dated in 2002 reflect that the veteran 
had begun using a C-PAP machine and was reporting a better 
night's rest and awakening in the morning feeling refreshed.  
The veteran's daughter stated the veteran did not snore when 
using the machine.  A November 2002 VA treatment record shows 
that the examiner described the veteran as "doing well" 
with the C-PAP machine.  In a May 2004 VA examination report, 
the examiner described the veteran's sleep apnea as causing 
"minimal-moderate functional loss."  

A June 2002 sleep study showed the veteran had severe 
obstructive sleep apnea but that the C-PAP, while not 
completely eliminating the sleep-disordered breathing, 
provided improvement.  A November 2004 VA pulmonary function 
test revealed upper airway obstruction, but no restriction in 
lung volumes.  The above-described findings do not show that 
the veteran meets the criteria for the 100 percent evaluation 
for sleep apnea.

Consideration has also been given to an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's sleep apnea has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and while it was one of the disabilities that 
caused her to stop working, she is in receipt of a total 
rating for compensation based upon individual 
unemployability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 50 percent for the veteran's 
sleep apnea, as chronic respiratory failure, carbon dioxide 
retention, cor pulmonale, or the need for a tracheotomy have 
not been demonstrated.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

III.  Allergic Rhinitis

The veteran asserts she warrants an earlier effective date 
for the award of service connection for allergic rhinitis.  
She has submitted a June 2000 medical record stating that 
such establishes a date upon which her claim could be 
granted.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2004).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for service connection "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(emphasis added). The implementing regulation clarifies this 
to mean that the effective date of an award of compensation 
based on a claim for service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See also 38 C.F.R. § 3.1(p) (2005).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date of March 
14, 2002, for the award of service connection for allergic 
rhinitis is warranted, but that the preponderance of the 
evidence is against an effective date earlier than March 14, 
2002.  The reasons follow.

In a July 25, 2002, VA examination report, the examiner 
stated that while allergic rhinitis was part of the veteran's 
asthma, he also believed that she had it back in 1996, which 
he based upon an August 1996 service medical record.  At that 
time, the veteran had not submitted a formal claim for 
allergic rhinitis since being discharged from service.  The 
RO chose the date of the examination as the effective date 
since that was when it was shown to be due to service.  

However, in reviewing the record, in a statement received by 
the veteran on March 14, 2002, wherein she disagreed with the 
RO's continuance of a noncompensable evaluation for service-
connected sinusitis, she discussed having overlapping 
symptomatology with sinusitis and rhinitis.  She also quoted 
the findings made in the rating decision stating, "In your 
own words[,] you state that 'the current exam shows that the 
veteran has a history of asthma and recurrent episodes of 
allergic rhinitis, which are associated with [the] 
exacerbation of sinusitis.'"  The Board finds that such can 
be reasonably construed to be an informal claim for service 
connection for allergic rhinitis.  See 38 C.F.R. §§ 3.1(p), 
3.155(a), (b).  She discusses her service-connected sinusitis 
and how rhinitis impacts that disability and vice versa.  It 
must be noted that an adjudicator must have made a similar 
determination, as the record reflects that in ordering the 
July 2002 examination, he asked the examiner to comment on 
the likelihood that allergic rhinitis was manifested in 
service.  This further supports the undersigned's 
determination that the March 14, 2002, statement was an 
informal claim for service connection for allergic rhinitis.  

The Board has reviewed the evidence of record dated prior to 
March 2002 to find anything which could legally be construed 
as an informal claim for service connection for allergic 
rhinitis, and cannot find an informal claim.  See id.  In the 
VA treatment records and the military medical facility 
records, when the veteran is noted to have allergic rhinitis, 
there is no showing in the records of an intent by the 
veteran to file a claim for service connection for allergic 
rhinitis.  See id. (both providing that an intent to file a 
claim must be shown in the written document); see also 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence [of the disability] does not 
establish an intent on the part of the [claimant] to seek . . 
. service connection. . . .").  The fact that allergic 
rhinitis had been diagnosed prior to the date of claim would 
not automatically provide for an earlier effective date.  See 
LaLonde v. West, 12 Vet. App. 377, 382 (1999).  Based on the 
facts in this case, the preponderance of the evidence is 
against an effective date earlier than March 14, 2002, for 
the award of service connection for allergic rhinitis.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that when service connection for sinusitis 
was granted in an October 1997 rating decision, the RO had 
raised the claim itself and granted it based upon the service 
medical records.  There was no mention of sinusitis or an 
upper respiratory disability in the veteran's original claim 
for service connection, submitted earlier that year by way of 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension.  In its discussion related to granting service 
connection for sinusitis, the adjudicator stated, "Review of 
the service medical records showed the veteran had several 
treatments throughout service for sinusitis and a few for 
allergic rhinitis."  It could be argued that because the RO 
raised the claim for sinusitis on its own and granted it due 
to a finding that the service medical records show treatment 
for such, that the same should have occurred for allergic 
rhinitis.  However, again, the veteran made no indication in 
her application for benefits that she was seeking service 
connection for an upper respiratory disorder.  

The veteran was seen for rhinitis, but it was in the late 
1970's and early 1980's.  She was seen in 1991 and in 1996.  
The undersigned does not find that the service medical 
records reasonably raise a claim for service connection for 
allergic rhinitis, as, unlike sinusitis, it was not shown to 
be chronic.  Further, the veteran concedes, and the records 
demonstrates, that she did not receive post service treatment 
for allergic rhinitis until 2000.  This further supports the 
finding that the service medical records did not show a 
chronic condition associated with allergic rhinitis in 
service.  For these reasons, the Board finds that the 
preponderance of the evidence is against a finding that a 
reasonably-raised claim for service connection for allergic 
rhinitis was raised based upon the service medical records.  

For the reasons stated above, the Board finds that an 
effective date of March 14, 2002, for the award of service 
connection for allergic rhinitis is warranted, but that the 
preponderance of the evidence is against an effective date 
earlier than that.  The benefit-of-the-doubt doctrine is not 
applicable to the latter portion of the claim.  See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361; Gilbert, 1 Vet. 
App. at 55-57. 


ORDER

An initial evaluation in excess of 50 percent for sleep apnea 
is denied.

An effective date of March 14, 2002, for the award of service 
connection for allergic rhinitis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


